        3:97-cr-30048-RM # 34     Page 1 of 5                                             E-FILED
                                                       Thursday, 10 September, 2020 01:46:21 PM
                                                                     Clerk, U.S. District Court, ILCD

                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE CENTRAL DISTRICT OF ILLINOIS
                           SPRINGFIELD DIVISION


UNITED STATES OF AMERICA,                    )
                                             )
      Plaintiff,                             )
                                             )
 v.                                          )        Case No. 97-30048
                                             )
SAM DENT,                                    )
                                             )
      Defendant.                             )

                                     OPINION

RICHARD MILLS, United States District Judge:

      Pending is the Motion of Defendant Sam Dent for Reduced Sentence under

Section 404(b) of the First Step Act and for early termination of Supervised Release.

      In March 1998, following his plea of guilty to knowingly and intentionally

possessing a mixture or substance containing crack cocaine with the intent to

distribute, the Defendant was sentenced to a term of 240 months’ imprisonment and

a 10-year term of supervised release. At the time, because of a prior drug conviction

for the Defendant, those were the statutory minimum terms of imprisonment and

supervised release. The Defendant was released from custody on March 13, 2015.

His term of supervised release began on March 14, 2015.




                                         1
        3:97-cr-30048-RM # 34     Page 2 of 5




      The Defendant is eligible for a reduced sentence under Section 404 of the First

Step Act. The original sentence on Count I was for a “covered offense” because the

Defendant committed the offense before August 3, 2010 and the statutory penalty

for possession of crack cocaine with the intent to distribute under 21 U.S.C. §

841(b)(1)(A) was modified by Section 2 of the Fair Sentencing Act. The Defendant

alleges the Court has the authority to impose a reduced sentence as if Section 2 of

the Fair Sentencing Act was in effect at the time the offense was committed. The

Defendant asks the Court to reduce his sentence from 240 months to 120 months’

imprisonment and terminate his supervised release.

      The Government acknowledges that under United States v. Shaw, 957 F.3d

734 (7th Cir. 2020), the statute of conviction alone determines whether a defendant

is eligible for a reduced sentence under the First Step Act. See id. at 735. Because

he was sentenced under Sections 841(a)(1) and (b)(1)(A), he is eligible for relief

under the First Step Act. In considering a motion to reduce under the First Step Act,

a court considers whether it may reduce the sentence and whether it should reduce

the sentence. See id. at 736.

      The Government states that it does not object to a reduction of the Defendant’s

supervised release term from 10 years to 8 years. The Government objects to the

early termination of supervised release on the basis that Defendant is currently



                                         2
        3:97-cr-30048-RM # 34     Page 3 of 5




unemployed after being fired from his job and thus may benefit from the services of

the Probation Office.

      The basis of the Defendant’s request is that, under the laws now in effect, his

Illinois conviction for possession of cocaine can no longer be used to enhance his

sentence under Section 841(b)(1)(B) or (b)(1)(A) and he has thus already overserved

his statutory mandatory term of supervised release. The Defendant notes that the

Seventh Circuit recently held that because Illinois defines cocaine more broadly than

the Controlled Substances Act, a conviction pursuant to 720 ILCS 570/206(b)(4)

(Illinois Cocaine statute) “is not a predicate ‘felony drug offense’ that triggers 21

U.S.C. § 841(b)(1)(C)’s sentencing enhancement.” United States v. Ruth, 966 F.3d

642, 650 (7th Cir. 2020).

      Under the law today, the Defendant would not be subject to an enhanced

sentence. Without a § 851 notice, the Defendant’s mandatory minimum term of

supervised release is 4 years, not 8. See 21 U.S.C. § 841(b)(1)(B).

      As noted, the Government states that the Defendant’s supervised release term

should be reduced from 10 years to 8 years—which would be the new statutory

minimum in the event that Defendant had a prior serious drug felony (which he no

longer does under applicable law). The Court may take into account the fact that

Defendant’s prior conviction no longer qualifies as a prior drug felony. See United


                                         3
        3:97-cr-30048-RM # 34     Page 4 of 5




States v. Hudson, 967 F.3d 605, 613 (7th Cir. 2020) (“[T]he First Step Act does not

prevent a court from considering updated statutory benchmarks, current Guidelines

and post-sentencing conduct when determining whether a reduced sentence is

merited.”)

      If the Fair Sentencing Act of 2010 had been in effect at the time the Defendant

was sentenced, he would have been incarcerated for at least 7 fewer years than he

was. Although the Defendant did not benefit from that change in law because of

timing, the Court finds that Defendant should receive the benefit of the updated laws

and current Guidelines. If he were sentenced today, under the current Guidelines,

the Defendant’s supervised release term would likely be 4 years under §

841(b)(1)(B) or, at most, 5 years under § 841(b)(1)(A). The Defendant has already

served 5 and ½ years of supervised release.

      Because the Defendant has overserved what his supervised release term would

be today and is not alleged to have committed any violations, the Court will

terminate his supervised release term.

      Ergo, the Defendant’s Motion for Reduced Sentence under Section 404(b) of

the First Step Act and Motion for Early Termination of Supervised Release [d/e 31]

is GRANTED in part.

      Defendant Sam Dent’s term of supervised release is terminated.


                                          4
       3:97-cr-30048-RM # 34     Page 5 of 5




     The Clerk will terminate the Defendant’s pro se motion [d/e 29].

     The Clerk will send a copy of this Order to the United States Probation Office.

ENTER: September 9, 2020           FOR THE COURT:

                                                   /s/ Richard Mills
                                                   Richard Mills
                                                   United States District Judge




                                        5
